EXHIBIT E
 

LENZ & STAEHELIN

Thierry Calame
Partner, Co-Head of Intellectual Property

Dr. iur, Attorney at Law, Dipl. nat. sc, ETH
Languages: German, English, French

Zurich Office
Telephone +41 58 450 80 00
thierry.calame@lenzstaehelin.com

 

Expertise

Dr. Thierry Calame is an expert in intellectual property matters, with a particular emphasis in patent
law. He has vast experience as counsel in patent, trademark, unfair competition and copyright litiga-
tion as well as IP related arbitration. Thierry Calame also sits as arbitrator in IP related arbitration. In
addition, Thierry Calame advises on licensing, the intellectual property aspects of a wide range of
other transactions as well as pharmaceutical law, including regulatory and advertising issues. He
heids both a master’s degree in chemistry, and law.

Thierry Calame is permanent lecturer at the University of St.Gallen and at the Swiss Federal Institute
of Intellectual Property and has published on a wide range of intellectual property topics. He is the
current President of the European Patent Lawyers Association (EPLAW). From 2010 to 2014, he
acted as Reporter General of the International Association for the Protection of Intellectual Property
(AIPPI). Since 2017, he has been a member of the board of directors of Innosuisse, the federal
agency for science-based innovation.

Practice Areas
Intellectual Property, Litigation and Arbitration, Patent, Copyright, Trademark and other IP-related
Litigation, Licensing, Unfair Competition, Technology, Media & Telecoms

Education and Professional Experience

1991 Swiss Federal Institute of Technology ETHZ (Dipl. nat. se. ETH)

1994 — University of St.Gallen (lic. tur.)

1995 Max Planck Institute for Intellectual Property, Competition and Tax Law (Germany)
1996 Admission to Zurich Bar

1996 Joined Lenz & Staeheiin

1998 University of Santa Clara (USA)

2001 University of St.Gallen (Dr. iur.)

2002 Partner at Lenz & Staehelin

Lenz & Staehelin, Brandschenkestrasse 24, CH-8027 Zurich, Tel:+41 58 450 80 00, Fax:+41 58 450 80 01, www lenzstaehelin.com
 

LENZ & STAEHELIN

Memberships

International Association for the Protection of Intellectual Property (AIPPI), International Trademark
Association (INTA), Licensing Executives Society (LES), International Bar Association (IBA),
Swiss Bar Association (SAV), Zurich Bar Association (ZAV), Swiss Arbitration Association (ASA),
European Patent Lawyers Association (EPLAW), Deutsche Vereinigung fur gewerblichen Rechts-
schutz und Urheberrecht (GRUR), Institut fiir gewerblichen Rechtsschutz (INGRES), Schweizer Fo-
rum fiir Kommunikationsrecht (SF-FS)

Other Activities
Permanent lecturer at the University of St.Gallen.

Lecturer at the Swiss Federal Institute of Intellectual Property.
Member of the Board of Directors of Innosuisse.

Member of the Board of the Swiss group of AIPPI.

President of EPLAW (European Patent Lawyers Association).

Co-Chair of the AIPPI Committee on Unitary Patent / Unified Patent Court.

Appraisals

"dn outstanding professional for IP litigation. Very nice ta work with." (Legal 500, 2020)

"He is an excellent advocate whe gets tremendous results." (Legal 500, 2020)

"An excellent patent litigator" (Chambers, 2020)

"He is a greatly respected lawyer who receives plaudits for his outstanding work on matters ranging
from unfair competition to copyright litigation.” (Who's Who Legal, 2020)

" He has a stellar reputation in the IP market and is praised for his impressive work on regulatory
and pharma matters" (Who's Who Legal, 2020)

"Outstanding" (Chambers, 2019)

Publications (Selection)
Calame, T., Dorigo, L., Healthcare Enforcement & Litigation 2020 - Switzerland, in: Getting the
Deal Through, October 2019, 71-79

Calame, T., Dorigo, L., Commercialisation of Healthcare in Switzerland: overview, in: Practical
Law, Global Guide 2019, Commercialisation of Healthcare, August 2019

Calame, T., Compulsory Licensing in Switzerland, in: Compuisory Licensing in Europe, European
Patent Academy (ed.), 2019

Simon, J., Calame, T., Trademarks 2019 Switzerland, in: Getting the Deal Through, October 2018,
170-174

Lenz & Siaehelin, Brandschenkestrasse 24, CH-8027 Zurich, Tel:+41 58 450 80 00, Fax:+41 58 450 80 G1, www.lenzstaehelin.com 2
 

LENZ & STAEHELIN

Calame, T., Sterpi, M., Copyright Litigation, Jurisdictional Comparisons, 3" ed., London 2018
Calame, T., Genuine Use of Trademarks, Gaspar (ed.}, AIPPI Law Series, 2018
Calame, T., Sterpi, M., Patent Litigation, Jurisdictional Comparisons, 4% ed, London 2018

Calame, T., Dorigo, L., Patent Litigation in Switzerland: Overview, in: Practical Law Global Guides,
Patent Litigation, 3" ed., 2016

Calame, T., Patent Protection for Second Medical Uses, Biihling (ed.}, AIPPT Law Series, 2016

Calame, T., Hess-Blumer, A., Stieger W., Patentgerichtsgesetz (PatGG), Commentary on the Patent
Court Act, Basel 2013

Calame, T., Sterpi, M., Trade Mark Litigation, Jurisdictional Comparisons, 2"¢ ed., London 2013

Calame, T., Aebi, M., Enforceability, in: Halket (ed.), Arbitration of International Intellectual Prop-
erty Disputes, 2012

Calame, T., Beweissicherung im Zusammenhang mit Patentverletzungsklagen in der Schweiz ab
2011, in: Oertle/Wolf/Breitenstein/Diem (eds.), M&A - Recht und Wirtschaft in der Praxis, Liber
Amicorum fiir Rudolf Tschani, Zurich 2010, 485-504

Calame, T., Patent Infringement Worldwide, Claim Interpretation - Infringement - Damages, Bu-
sche/Trimborn/Fabry (eds.), Cologne 2010

Calame, T., Schranken des Patentrechts, in: Anwaltsrevue, Vol. 2/2009, 55-58

Calame, T., Court of Appeal stellt gefestigte EPA-Praxis iiber eigenes Prajudiz: Patentschutz fiir
zweite medizinische Indikation aufgrund neuen Dosierungsregimes bejaht, in: sic! 2008, 925-939

Calame, T., Softwareschutz — Méglichkeiten und Grenzen, in: Internet-Recht und Electronic Com-
merce Law, Bern 2007, 325-348

Calame, T., Schweizerisches Immaterialgtiter- und Wettbewerbsrecht Vol. IV: Patentrecht und
Know-how / Kapitel 1 Grundlagen, Kapite! 3 Berechtigung an der Erfindung, Kapitel 6 Wirkung des
Patents, Kapitel 7 Computerimplementierte Erfindungen, Basel 2006

Lenz & Stachelin, Brandschenkestrasse 24, CH-8027 Zurich, Tel+41 58 450 80 60, Fax-t41 58 450 86 GE, www. lenzstaehelin.com 3
